EXHIBIT 10.1

 



50128.0001 117433v2

 

SUBORDINATED DEBENTURE PURCHASE AGREEMENT



This SUBORDINATED DEBENTURE PURCHASE AGREEMENT, dated as of April 30, 2020 (this
“Agreement”), is by and among Guaranty Bancshares, Inc., a Texas corporation
(the “Company”), and the purchaser of the Debenture (as defined herein) named on
the signature page hereto (the “Purchaser”).

BACKGROUND

The Company intends to sell to the Purchaser, and the Purchaser intends to
purchase from the Company, a junior subordinated debenture(s) evidencing
unsecured subordinated debt of the Company in the original principal amount,
with such maturity date and bearing interest and in an amount specified on the
Purchaser’s signature page hereto  (singularly or collectively, hereafter the
“Debenture”).  

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

Article 1
PURCHASE; CLOSING

1.1Purchase.  On the terms and subject to the conditions set forth herein, and
in consideration of Purchaser’s payment of the original principal amount set
forth on Purchaser’s signature page hereto (the “Purchase Price”), Purchasers
will purchase from the Company, and the Company will sell to Purchaser, the
Debenture.  Purchaser agrees to purchase the Debenture from the Company on the
date hereof in accordance with the terms of, and subject to the conditions and
provisions set forth in, this Agreement and the Debenture.  

1.2Closing.

(a)The closing of the purchase of the Debenture by the Purchaser pursuant hereto
(the “Closing”) shall occur at 10:00 a.m., Central time, on May 1, 2020, or at
such later date within three days thereof as may be agreed to by the parties, at
the offices of Guaranty Bank & Trust, N.A., 100 West Arkansas, Mt. Pleasant, TX
75455 or remotely via the electronic or other exchange of documents and
signature pages, or such other date or location as agreed by the parties.  

(b)At the Closing:

(1)The Company will deliver to Purchaser, in a denomination equal to the
Purchase Price, a Debenture duly executed by the Company; and

(2)Purchaser will deliver the Purchase Price to the Company either by (i) wire
transfer; (ii) cashier’s check; or (iii) transfer from an existing Guaranty
account of immediately available funds to the account provided to Purchaser by
the Company.

1

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES

2.1Representations and Warranties of the Company.  The Company hereby represents
and warrants to Purchaser, as of the date hereof, that:

(a)Organization and Authority.  The Company is a corporation duly organized and
validly existing under the laws of the state of Texas, is duly qualified to do
business and is in good standing in all jurisdictions where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified except where any failure to be so qualified would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Company, and has the corporate or other organizational power and authority
to own its properties and assets and to carry on its business as it is now being
conducted.  

(b)Authorization; No Conflicts; No Default.  The Company has the corporate power
and authority to execute and deliver this Agreement and the Debenture and to
perform its obligations hereunder and thereunder.  The Debenture has been duly
authorized, executed and delivered by the Company and, constitutes the legal,
valid and binding obligation of the Company in accordance with its terms, except
as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar Laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles (whether applied in equity or at law).

2.2Representations and Warranties of Each Purchaser.  Purchaser hereby
represents and warrants to the Company, as of the date hereof, that:

(a)Authority.  

(1)Purchaser has all requisite authority (and in the case of an individual, the
capacity) to purchase the Debenture, enter into this Agreement and to perform
all the obligations required to be performed by Purchaser hereunder, and such
purchase will not contravene any law, rule or regulation binding on Purchaser or
any investment guideline or restriction applicable to Purchaser.

(2)Purchaser is a resident of the state set forth on the signature page hereto
and is not acquiring the Debenture as a nominee or agent or otherwise for any
other person.

(3)Purchaser will comply with all applicable laws and regulations in effect in
any jurisdiction in which Purchaser purchases or sells the Debenture and obtain
any consent, approval or permission required for such purchases or sales under
the laws and regulations of any jurisdiction to which Purchaser is subject or in
which Purchaser makes such purchases or sales, and the Company shall have no
responsibility therefor.

(b)Information Concerning the Company. 

(1)Purchaser has not been furnished any offering materials.

2

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

(2)Purchaser understands that no public market now exists or is expected to
exist for the Debenture, and that the Company has made no assurances that a
public market will ever exist for the Debenture.

(3)Purchaser confirms that it is not relying on any communication (written or
oral) of the Company or any of its affiliates as investment or tax advice or as
a recommendation to purchase the Debenture.  It is understood that information
and explanations related to the terms and conditions of the Debenture provided
by the Company or any of its affiliates or representatives shall not be
considered investment or tax advice or a recommendation to purchase the
Debenture, and that neither the Company nor any of its affiliates or
representatives is acting or has acted as an advisor to Purchaser in deciding to
invest in the Debenture.  Purchaser acknowledges that neither the Company nor
any of its affiliates or representatives has made any representation regarding
the proper characterization of the Debenture for purposes of determining
Purchaser’s authority to invest in the Debenture.

(4)Purchaser is familiar with the business and financial condition and
operations of the Company.  Purchaser has had access to such information
concerning the Company and the Debenture as it deems necessary to enable it to
make an informed investment decision concerning the purchase of the
Debenture.  Purchaser has read and understands the risk factors and other
disclosures of uncertainties related to the Company set forth in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2019 and in its other
filings with the Securities and Exchange Commission (the “Commission”).

(5)Purchaser understands that no federal or state agency has passed upon the
merits or risks of an investment in the Debenture or made any finding or
determination concerning the fairness or advisability of this investment.  

(c)Non-Reliance. 

(1)Purchaser represents that it is not relying on (and will not at any time rely
on) any communication (written or oral) of the Company, as investment advice or
as a recommendation to purchase the Debenture, it being understood that
information and explanations related to the terms and conditions of the
Debenture shall not be considered investment advice or a recommendation to
purchase the Debenture.

(2)Purchaser confirms that the Company has not (i) given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the Debenture or (ii) made any representation to Purchaser regarding the
legality of an investment in the Debenture under applicable legal investment or
similar laws or regulations.  In deciding to purchase the Debenture, Purchaser
is not relying on the advice or recommendations of the Company and Purchaser has
made its own independent decision that the investment in the Debenture is
suitable and appropriate for Purchaser.

3

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

(d)Status of Undersigned. 

(1)Purchaser has such knowledge, skill and experience in business, financial and
investment matters that Purchaser is capable of evaluating the merits and risks
of an investment in the Debenture.  With the assistance of Purchaser’s own
professional advisors, to the extent that Purchaser has deemed appropriate,
Purchaser has made its own legal, tax, accounting and financial evaluation of
the merits and risks of an investment in the Debenture and the consequences of
this Agreement.  Purchaser has considered the suitability of the Debenture as an
investment in light of its own circumstances and financial condition and
Purchaser is able to bear the risks associated with an investment in the
Debenture and its authority to invest in the Debenture.  Purchaser understands
that the payment on the Debenture at maturity or earlier redemption may be less,
and perhaps significantly less, than the principal amount of the Debenture.

(2)Purchaser is an “accredited investor” as defined in Rule 501(a) under the
Securities Act of 1933, as amended (the “Securities Act”).  Purchaser agrees to
furnish any additional information requested by the Company or any of its
affiliates to assure compliance with applicable U.S. federal and state
securities laws in connection with the purchase and sale of the
Debenture.  Purchaser has completed the Accredited Investor Questionnaire
contained in Exhibit A and the information contained therein is complete and
accurate as of the date hereof. Any information that has been furnished or that
will be furnished by Purchaser to evidence its status as an accredited investor
is accurate and complete, and does not contain any misrepresentation or material
omission.

(e)Restrictions on Transfer or Sale of Debenture. 

(1)Purchaser is acquiring the Debenture solely for Purchaser’s own beneficial
account, for investment purposes, and not with a view to, or for resale in
connection with, any distribution of the Debenture.  Purchaser understands that
the Debenture have not been registered under the Securities Act or any state
securities laws by reason of specific exemptions under the provisions thereof
which depend in part upon the investment intent of Purchaser and of the other
representations made by Purchaser in this Agreement.  Purchaser understands that
the Company is relying upon the representations and agreements contained in this
Agreement (and any supplemental information) for the purpose of determining
whether this transaction meets the requirements for such exemptions.

(2)Purchaser understands that the Debenture is a “restricted security” under
applicable federal securities laws and that the Securities Act and the rules of
the Commission provide in substance that Purchaser may dispose of the Debenture
only pursuant to an effective registration statement under the Securities Act or
an exemption therefrom; and Purchaser understands that the Company has no
obligation or intention to register the Debenture, or to take action so as to
permit sales pursuant to the Securities Act (including Rule 144
thereunder).  Accordingly, Purchaser understands that under the Commission’s
rules, Purchaser may dispose of the Debenture principally only in a “private
placement” that is exempt from registration under the Securities Act, in which
event the transferee will acquire a “restricted security” subject to the same
limitations as in the hands

4

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

of Purchaser.  Consequently, Purchaser understands that Purchaser must bear the
economic risks of the investment in the Debenture for an indefinite period of
time.

(3)Purchaser agrees:  (i) that Purchaser will not sell, assign, pledge, give,
transfer or otherwise dispose of the Debenture or any interest therein, or make
any offer or attempt to do any of the foregoing, except pursuant to a
registration of the Debenture under the Securities Act and all applicable state
securities laws, or in a transaction that is exempt from the registration
provisions of the Securities Act and all applicable state securities laws; (ii)
that the Debenture will bear a legend making reference to the foregoing
restrictions; and (iii) that the Company and its affiliates shall not be
required to give effect to any purported transfer of such Debenture except upon
compliance with the foregoing restrictions.

(4)Purchaser acknowledges that neither the Company nor any other person offered
to sell the Debenture to it by means of any form of general solicitation or
advertising, including but not limited to: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio or (ii) any seminar or meeting whose
attendees were invited by any general solicitation or general advertising.

(f)Brokers and Finders.  Purchaser has not employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for the Purchaser, in connection with this Agreement whose fees the
Company would be required to pay.

(g)Investment Decision.  The Purchaser (1) has reached its decision to invest in
the Company independently from any other Person, (2) has not entered into any
agreement or understanding with any other Person to act in concert for the
purpose of exercising a controlling influence over the Company of any of its
subsidiaries, including any agreements or understandings regarding the voting or
transfer of shares of the Company, (3) has not been induced by any other Person
to enter into this Agreement, and (4) has not entered into any agreement with
any other Person with respect to the its investment in the Debenture.  

(h)Ability to Bear Economic Risk of Investment.  The Purchaser recognizes that
an investment in the Debenture involves substantial risk and the Purchaser has
the ability to bear the economic risk of the prospective investment in the
Debenture, including the ability to hold the Debenture indefinitely, and further
including the ability to bear a complete loss of all of its investment in the
Company.

ARTICLE 3
MISCELLANEOUS

3.1Termination.  This Agreement may be terminated, with respect to the Company
or any Purchaser, prior to the Closing, (a) by mutual written agreement of the
Company and the Purchaser; or (b) by the Company or the Purchaser, upon written
notice to the other parties, in the event that the Closing does not occur within
five (5) business days of the date of this Agreement.  In the event of any
termination of this Agreement as provided in this Section 3.1, this Agreement

5

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

(other than this Article 3, which shall remain in full force and effect) shall
forthwith become wholly void and of no further force and effect

3.2Survival. Each of the representations and warranties set forth in this
Agreement shall survive the Closing through the maturity of the
Debenture.  Except as otherwise provided herein, all covenants and agreements
contained herein shall survive until, by their respective terms, they are no
longer operative, other than those which by their terms are to be performed in
whole or in part prior to or on the Closing Date, which shall terminate as of
the Closing Date.

3.3No Control.  Purchaser agrees that it shall not, without the prior consent of
the Company, contribute capital to the Company or acquire an amount of voting
securities of the Company that in either case would cause such Purchaser, to be
deemed to control the Company for purposes of the Bank Holding Company Act of
1956, as amended, or the Change in Bank Control Act of 1978, as amended, or
applicable state Law.  

3.4Expenses.  Each of the parties will bear and pay all costs and expenses
incurred by it or on its behalf in connection with the Contemplated
Transactions.

3.5Amendment; Waiver.  No amendment or waiver of any provision of this Agreement
will be effective with respect to any party unless made in writing and signed by
an officer of a duly authorized representative of such party.  No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The conditions to each party’s obligation to
consummate the Closing are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable Law.  No
waiver of any party to this Agreement will be effective unless it is in a
writing signed by a duly authorized officer of the waiving party that makes
express reference to the provision or provisions subject to such waiver.  The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by Law.

3.6Successors and Assigns.  In the event that either party (or successor to such
party) assigns such party’s right and obligations (if any) under a Debenture to
a permitted assign in accordance with the terms of such Debenture, this
Agreement and such party’s rights and obligations hereunder shall be
automatically assigned to and assumed by such permitted assign, without any
further action of the parties hereto.  This Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives and successors.

3.7Counterparts and Facsimile.  For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement.  Executed signature pages to this
Agreement may be delivered by facsimile transmission or by e-mail delivery of a
“pdf” format data file and such signature pages will be deemed as sufficient as
if actual signature pages had been delivered.

3.8Governing Law.  This Agreement will be governed by and construed in
accordance with the Laws of Texas.  

6

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

3.9WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE EXTENT ALLOWABLE UNDER RELEVANT LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
CONTEMPLATED TRANSACTIONS.

3.10Notices.  Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid.  All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

(a)If to a Purchaser, as indicated on such Purchaser’s signature page hereto;

(b)If to the Company:

Guaranty Bancshares, Inc.

16475 Dallas Parkway, Suite 600

Addison, Texas 75001

Attention:Randy Kucera

Telephone:(903) 434-4366

Email:RKucera@gnty.com

 

with a copy to (which copy alone shall not constitute notice):

 

Fenimore, Kay, Harrison & Ford, LLP

812 San Antonio Street, Suite 600

Austin, Texas 78701

Attention:Derek McGee

Telephone:(512) 632-3954

Email:DMcGee@fkhpartners.com

 

3.11Entire Agreement.  This Agreement (including the Exhibits hereto) and the
Debenture constitute the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties, with respect to the subject matter hereof.

3.12Interpretation; Other Definitions.  Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time.  All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex, letter and schedule references not attributed
to a particular document shall be references to such exhibits, annexes, letters
and schedules to this Agreement.  The term “Person”

7

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

has the meaning given to it in Section 3(a)(9) of the Exchange Act and as used
in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

3.13Captions.  The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.

3.14Severability.  If any provision of this Agreement or the application thereof
to any Person (including the officers and directors of the parties hereto) or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to Persons or circumstances other than those as to which it has
been held invalid or unenforceable, will remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the Contemplated Transactions is not affected in
any manner materially adverse to any party.  Upon such determination, the
parties shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties.

3.15No Third Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any Person other than the
parties hereto, any benefit right or remedies.

3.16Time of Essence.  Time is of the essence in the performance of each and
every term of this Agreement.

3.17Specific Performance.  The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms.  It is accordingly agreed that the parties
shall be entitled to seek specific performance of the terms hereof, this being
in addition to any other remedies to which they are entitled at law or equity.

 

[Signatures Follow]

 

 

8

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto, or their duly authorized officers, on the date first written
above.

COMPANY:

 

Guaranty Bancshares, Inc.

[gtqlcasjco03000001.jpg]

 

By:

Tyson T. Abston

Chairman and Chief Executive Officer

[Signatures Continued on Following Page]

 

 

[Company Signature Page to Subordinated Debenture Purchase Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

PURCHASER:

 

[  ]

 

 

By:

[  ]

 

Attention:

Telephone:

Fax:

Email:

 

 

No. 2020-DB

Committed Amount:

$500,000

Rate:

X.00%

Term:

X months

Maturity

November 1, 20XX

 

[Purchaser Signature Page to Subordinated Note Purchase Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

Exhibit A

Accredited Investor Questionnaire

To:

Prospective purchasers of subordinated debentures (the “Securities”) offered by
Guaranty Bancshares, Inc. (the “Company”)

Re:Requirement to Submit an Accredited Investor Representation Letter

 

 

The Securities are being sold only to “accredited investors” (“Accredited
Investors”) as defined in Rule 501(a) under Regulation D of the Securities Act
of 1933, as amended (the “Securities Act”). The purpose of the attached
Accredited Investor Representation Letter (the “Letter”) is to collect
information from you to determine whether you are an Accredited Investor and
otherwise meet the suitability criteria established by the Company for investing
in the Securities.  

As part of verifying your status as an Accredited Investor, you may be asked to
submit supporting documentation as described in the Letter.  You must fully
complete and sign the Letter, and deliver all required supporting documentation,
before the Company will consider your proposed investment.  

All of your statements in the Letter and all required supporting documentation
delivered by you or on your behalf in connection with the Letter (collectively,
the “Investor Information”) will be treated confidentially.

You understand that the Company will rely on your representations and other
statements and documents included in the Investor Information in determining
your status as an Accredited Investor and whether to accept your subscription
for the Securities.

The Company reserves the right, in its sole discretion, to verify your status as
an Accredited Investor using any other methods that it may deem acceptable from
time to time. However, you should not expect that the Company will accept any
other such method. The Company may refuse to accept your request for investment
in the Securities for any reason or for no reason.

 

 

 

[remainder of this page intentionally left blank]




[Accredited Investor Questionnaire]

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

ACCREDITED INVESTOR REPRESENTATION LETTER

Guaranty Bancshares, Inc.

Attn: Tyson T. Abston, Chairman and Chief Executive Officer

16475 Dallas Parkway, Suite 600

Addison, Texas 75001

 

Dear Guaranty Bancshares, Inc.:

I am submitting this Accredited Investor Representation Letter (the “Letter”) in
connection with the offering of subordinated debentures (the “Securities”) of
Guaranty Bancshares, Inc. (the “Company”). I understand that the Securities are
being sold only to accredited investors (“Accredited Investors”) as defined in
Rule 501(a) of Regulation D of the Securities Act of 1933, as amended (the
“Securities Act”).  

I hereby represent and warrant to the Company that I qualify as an Accredited
Investor on the basis that:

Representations as to Accredited Investor Status. The undersigned has read the
definition of “Accredited Investor” from Rule 501 of Regulation D as set forth
in Exhibit A, and certifies that either (You must check either box 1 or 2; if
you check box A, you must check at least one of the boxes (a) through (g):

☐

1.The undersigned is an “Accredited Investor” for one or more of the following
reasons:

 

☐

(a)The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth (excess of total assets at fair market value, including
homes (but excluding the value of the primary residence of such individual),
automobiles and personal property, over total liabilities (but excluding the
amount of indebtedness secured by the individual’s primary residence up to its
fair market value, and including the amount of any such indebtedness in excess
of such fair market value)), or joint net worth with his or her spouse,
presently exceeds $1,000,000;

 

☐

(b)The undersigned is an individual (not a partnership, corporation, etc.) who
had an income in excess of $200,000 in each of the two most recent years, or
joint income with his or her spouse in excess of $300,000 in each of those years
(in each case including foreign income, tax exempt income and full amount of
capital gains and losses but excluding any income of other family members and
any unrealized capital appreciation) and has a reasonable expectation of
reaching the same income level in the current year;

 

☐

(c)The undersigned is a director or executive officer (e.g., President or any
vice president in charge of a principal business unit, division or function such
as sales, administration or finance) of the Company;

[Accredited Investor Questionnaire]

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

 

☐

(d)The undersigned is a corporation, partnership, Massachusetts business trust,
or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Notes and with total assets in excess of $5,000,000;

 



______________________________________________

 



______________________________________________
(describe entity)

 

☐

(e)The undersigned is a trust with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Notes, whose purchase would be
directed by a “sophisticated person” as described in Rule 506(b)(2)(ii);

 

☐

(f)The undersigned is a revocable trust which may be amended or revoked by the
grantors, and all of the grantors satisfy the conditions of clauses (a), (b) or
(c) above and have completed copies of this Questionnaire, which copies are
delivered to the Company herewith;

 

☐

(g)The undersigned is an entity all the equity owners of which are “accredited
investors” within one or more of the above categories.  If relying upon this
category alone, each equity owner must complete a separate copy of this
Questionnaire;

 



______________________________________________

 



______________________________________________
(describe entity)

☐2.The undersigned is not an “Accredited Investor.”

 

[signature page follows]




[Accredited Investor Questionnaire]

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

RELIANCE ON REPRESENTATIONS

I understand that the Company and its counsel are relying upon my
representations in the Letter and upon the supporting documentation to be
delivered by me or on my behalf in connection with the Letter (collectively, the
“Investor Information”).

SHARING OF INVESTOR INFORMATION

I understand and agree that the Company may present the Investor Information to
its legal, accounting and financial advisors and such other parties as it deems
appropriate to establish that the issuance and sale of the Securities (a) is
exempt from the registration requirements of the Securities Act or (b) meets the
requirements of applicable state securities laws.

INVESTOR’S SIGNATURE AND CONTACT INFORMATION

Date: _______________________________

Name:_______________________________

Signature: _______________________________

Email address: _______________________________

Mailing address:_______________________________

_______________________________

_______________________________

_______________________________

Telephone number:_______________________________

 

SPOUSE’S SIGNATURE AND CONTACT INFORMATION

NOTE: The investor’s spouse need only sign this letter if the investor is a
natural person proving its accredited investor status based on joint income or
joint net worth with the spouse under 1(a) or(b). A spouse who signs this letter
makes all representations set out in this letter, including those relating to
joint income or joint net worth, as applicable, on a joint and several basis.)

Date: _______________________________

Name:_______________________________

Signature: _______________________________

Email address: _______________________________

Mailing address:_______________________________

_______________________________

_______________________________

_______________________________

Telephone number:_______________________________

 

[Accredited Investor Questionnaire]